Citation Nr: 0336047	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a chronic lung disease, 
claimed as due to asbestos exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to March 1946, June 1954 to June 1956, and May 
1961 to September 1962.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision of the Department of Veterans Affairs (VA) 
Boise, Idaho, Regional Office (RO).  


FINDINGS OF FACT

1.  Medical evidence shows that the veteran's current lung 
disorder is chronic obstructive pulmonary disease (COPD).  

2.  It is not shown that the veteran's COPD is related to 
service or to any exposure to asbestos therein.  


CONCLUSION OF LAW

Service connection for a chronic lung disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); the VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying his claim.  By 
correspondence in December 2000 and June 2001, a September 
2002 Statement of the Case (SOC), and a November 2002 
Supplemental SOC he was advised of the controlling law and 
regulations.  These communications informed him what evidence 
was of record and what evidence was needed to establish 
entitlement to the benefit sought.  Furthermore, the June 
2001 letter advised him of the changes in duty to assist 
resulting from the VCAA, and specifically advised him of his 
and VA's respective responsibilities in development of 
evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  In the present case, although a 
letter regarding the VCAA dated in June 2001 stated that the 
veteran should respond within 60 days, it also stated, in 
essence, that evidence submitted within one year of the date 
of the letter would be considered.  As the veteran was 
notified that he could submit evidence up to one year from 
the date of the VCAA letter, the notice requirements set out 
in PVA appear to be met.  

The record includes service medical records, private medical 
records, VA hospital and outpatient treatment records, and 
reports of VA examinations.  There is no indication that any 
pertinent evidence remains outstanding.  All notice and duty 
to assist requirements appear to be met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records are negative for complaints, 
diagnoses, or mentions of any lung or respiratory problems.  
Results of chest X-rays taken in service, as well as on 
examination for exit from active duty in August 1962, were 
negative.  

Private medical records dating from February 1988 to October 
1995 indicate a history of COPD, which the veteran's private 
physician, Dr. BD, attributed to a forty-year history of 
chronic cigarette smoking.  Reports of an X-ray examination 
in October 1995 indicated hyper-aeration of the lungs 
consistent with COPD, with no evidence of acute 
cardiopulmonary disease.  

VA outpatient treatment and hospitalization records dating 
from May 1996 reflect deterioration of the veteran's lung 
condition, resulting in lung reduction surgery in October 
1997.  Laboratory examination of the excised lung tissue 
revealed marked airspace enlargement, with focal pleural 
fibrotic thickening and a focal mild interstitial 
lymphohistiocytic infiltrate; diagnosis was severe emphysema.  
Although he tolerated the procedure well, records indicate 
continued exacerbation of the veteran's COPD, resulting in 
repeated hospitalizations and continuous use of oxygen.  

In October 2000, the veteran submitted a claim for a service-
connected disability caused by asbestos poisoning.  He 
claimed he was exposed to asbestos while performing his 
duties involving aircraft maintenance on a Naval aircraft 
carrier.  Specifically, he stated he was exposed to asbestos 
while changing aircraft brake pads (made of asbestos), from 
wearing torn asbestos clothing during fire and rescue 
training, and from contact with asbestos blankets used to 
insulate aircraft engines and tail pipes.  He reported that 
his civilian employment involved driving large transport 
trucks hauling lumber or logs, and that he did not have any 
contact with asbestos.  However, during a private medical 
examination in 1988, the veteran stated that after service he 
worked as a truck driver for approximately 12 years, during 
which time he was exposed to toxic fumes from hauling liquid 
ammonia; he reported having bronchospasm as a result of the 
fumes.  His medical record indicates a long history of 
tobacco use.  


In support of his claim, the veteran submitted a letter from 
VA physician Dr. JP, dated in November 2001.  In the half-
page letter, Dr. JP opined that the veteran had been exposed 
to asbestos in service, and noted that his chest CT scan 
showed pleural thickening, along with changes consistent with 
COPD and emphysema.  Without reviewing the veteran's claims 
file or providing a basis for his opinion, Dr. JP stated that 
"[i]n all probability his [the veteran's] lung condition was 
a consequence of his military service."  

The veteran also submitted a VA Emergency Room note, dated in 
November 2001, in which Dr. SG recorded that the veteran was 
a "known case of asbestosis and emphysema..."  However, as 
the extensive medical records are negative for any diagnosis 
of asbestosis, it appears that this physician, who also did 
not review the claims file, repeated the history presented by 
the veteran rather than as revealed in medical records.  

On VA examination in March 2002, the examining physician, Dr. 
RS, noted that the veteran had dyspnea with minimal 
activities such as getting undressed or moving about a room, 
and that despite the fact that he had oxygen running he 
became short of breath from walking approximately fifteen 
paces to check his weight.  Physical examination revealed an 
absence of clubbing or cyanotic appearance, and auscultation 
of the chest revealed diminished breath sounds in all areas.  
Pulmonary function tests were reported as "quite abnormal:" 
FVC was 1.86 liters, or 45 percent of normal, FEV-1 was 0.63, 
or 20 percent of normal, FEV/FVC percent was 34 percent of 
normal, total lung capacity (TLC) was 121 percent of normal, 
and residual volume was 5.81, or 235 percent of normal.  DLCO 
or diffusion capacity was markedly decreased at 26 percent.  
The examiner concluded that the veteran has severe 
obstructive lung defect confirmed by an increased RV and an 
increased TLC.  He also noted that there was a severe 
decrease in diffusing capacity, suggesting emphysema in the 
presence of obstructive lung defect.  The examiner concluded 
that the tests indicated obstructive, rather than restrictive 
type lung disease [such as asbestosis], and that X-ray and CT 
results were not consistent with classic asbestosis.  Dr. RS 
stated that while the veteran appeared to have a "good 
history of exposure" to asbestos, on the basis of the X-ray 
and pulmonary function findings, along with the other 
physical findings, he was unable to make a diagnosis of 
asbestos lung disease.  


Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail in a claim of 
service connection on the merits, there must be:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

To establish entitlement to service connection for an 
asbestos related disease, a claimant must present specific 
evidence of in-service exposure to asbestos, and also of a 
relationship between such exposure and the disability for 
which service connection is claimed.  There is no presumption 
under VA law that a veteran may be considered to have been 
exposed to asbestos in service by reason of having been 
engaged in certain activities.  See Dyment v. West, 13 Vet. 
App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000.

VA has published guidelines for compensation claims based on 
asbestos exposure in Veterans Benefits Administration 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 
7.21.  These guidelines note that inhalation of asbestos 
fibers can produce fibrosis and tumors, and that the most 
common disease is interstitial pulmonary fibrosis 
(asbestosis)....  See M21-1, Part VI, 7.21(a), p. 7-IV-3; see 
also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is noted 
that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer, and that the risk of 
developing bronchial cancer is increased in cigarette smokers 
who had asbestos exposure.  Id.

As to claims related to tobacco use in service, the Internal 
Revenue Service Restructuring and Reform Act of 1998 (IRS 
Reform Act) was signed into law in July 1998 as Public Law 
No. 105- 206, and, in pertinent part, prohibits service 
connection for death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active service.  112 
Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. § 1103). 

The record contains three medical opinions, two of which 
indicate a positive nexus connection between the veteran's 
current disability and asbestos exposure in service, and one 
of which is negative.  It should be noted that the Federal 
Circuit has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The two positive nexus opinions will be addressed first.  The 
short opinion of Dr. JP which was submitted in November 2001 
contains the conclusory statement that, "[i]n all 
probability his [the veteran's] lung condition was a 
consequence of his military service."  The only medical 
discussion in the letter consists of a notation that the 
veteran had a history of lung disease followed by reduction 
surgery, and that the chest CT scan showed pleural thickening 
along with changes consistent with COPD.  Dr. JP provided no 
explanation or basis for the conclusion proffered and no 
indication that he reviewed the veteran's claims file or the 
medical records contained therein.  Furthermore, the use of 
the language "in all probability" makes the opinion 
speculative in nature.  The Court has held on numerous 
occasions that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  For the foregoing reasons, the Board accords 
the November 2001 statement of Dr. JP little weight.  

The other medical opinion relating the veteran's lung 
disability to asbestos exposure arose from an emergency room 
visit in November 2001.  Dr. SG included the comment that the 
veteran was "a known case of asbestosis."  This statement 
is based on history as reported by the veteran during a brief 
emergency room visit and does not reflect a review of the 
claims file or the veteran's medical records contained 
therein.  It is important to note that the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support [the] opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  As a result, the Board finds little 
probative value in Dr. SG's opinion.  

On VA examination in March 2002, the examining physician, Dr. 
RS, conducted a thorough evaluation and provided an in-depth, 
four-page report detailing the veteran's condition and 
diagnosis.  Dr. RS noted in his examination report that the 
veteran's CT scan revealed linear opacity in the deep 
posterior left sulcus, likely the residual of a prior pleural 
empyema, but continued that there were no definite 
endobronchial lesions identified and that a spiculated nodule 
in the right lung apex had diminished in size since the 
previous CT scan.  Although his initial impression was of 
asbestosis exposure, an addendum was added after Dr. RS 
reviewed the results of pulmonary function tests.  As 
recorded above, he indicated that the results were quite 
abnormal and that they were more in keeping with an 
obstructive lung disease (such as COPD) rather than a 
restrictive disease (such as asbestosis).  After providing 
detailed medical rationale for his findings, he concluded 
that the veteran's X-ray and CT scans were not consistent 
with asbestosis and that he could not make a diagnosis of 
asbestosis lung disease.  

Upon careful evaluation of the three medical opinions, it is 
clear that the March 2002 VA examination provided by Dr. RS 
is the more persuasive of the three in that it is based on a 
thorough, documented examination of the veteran, a review of 
the claims file and medical history, and a detailed analysis 
of the veteran's condition, and because it contains specific 
reasons why asbestos lung poisoning cannot be diagnosed.  
When compared with the thorough examination and evaluation 
conducted by Dr. RS, the conclusory letter from Dr. JP and 
the brief emergency room note from Dr. SG are revealed to be 
lacking in specificity and bereft of medical details 
sufficient to support their conclusions.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the present case, the veteran's 
treatment records and the report of a VA examination do not 
reveal the presence of asbestosis, competent medical evidence 
does not support the finding of any asbestos lung disease, 
and the veteran has not identified any outstanding medical 
records that might confirm he has such disease.  On the 
contrary, competent medical evidence demonstrates that the 
veteran's current lung disorder is COPD and it is not shown 
that the veteran's COPD is related to service or to any 
asbestos exposure therein.  Consequently, service connection 
for a the veteran's COPD is denied.  


ORDER

Entitlement to service connection for a chronic lung disease 
caused by asbestos exposure is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



